ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 23 August 2022 for the application filed 17 March 2020 which claims priority to PRO 62/827,327 filed 1 April 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 23 August 2022, with respect to claims 1, 5-7 and 11-12 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1, 5-7 and 11-12have been withdrawn. 
Allowable Subject Matter
Claims 1, 5-7 and 11-12are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a forward face plate positioned so as to be structurally unattached to the wing rib in covering relationship to at least a portion of the stringer penetration space; and (b) an attachment arm rigidly adapted for rigid structural attachment to the stringer so as to positionally fix the forward face plate relative to the stringer penetration space, wherein the forward face plate includes (i) a central plate portion, (ii) an upper plate portion extendinq from an upper edge of the central plate portion, and (iii) a lower plate portion extending from a lower edge of the central plate portion, and wherein the attachment arm extends rearwardly from the central plate portion of the forward face plate, and wherein the upper and lower plate portions are anqularly oriented in opposite directions relative to the central plate portion such that the upper plate portion is oriented in a rearwardly inclined direction relative to the central plate portion and the lower plate portion is oriented in a forwardly inclined direction relative to the central plate portion” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  
Regarding Claim 5, the prior art of record fails to disclose or teach the recitation found in claim 1 above which claim 5 incorporates in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 5 is neither anticipated nor made obvious by the prior art of record.  
Regarding Claim 6, the prior art of record fails to disclose or teach the recitation found in claim 1 above which claim 6 incorporates in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 6 is neither anticipated nor made obvious by the prior art of record.  Claims 7 and 11-12 depend from claim 6 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        29 August 2022